Citation Nr: 1812043	
Decision Date: 02/26/18    Archive Date: 03/07/18

DOCKET NO.  10-06 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Katie K. Molter, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.M. Clark, Counsel

INTRODUCTION

The Veteran served on active duty from August 1968 to December 1971.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. 

In October 2010, the Veteran presented personal testimony at a hearing conducted by a Veterans Law Judge.  The Veteran was informed by letter dated in December 2015 that the individual who conducted the hearing was no longer an employee of the Board. VA appellants are entitled to a hearing before an individual who will participate in making the final determination of the claim.  38 C.F.R. § 20.707 (2017).  The Veteran was offered the opportunity to attend another hearing conducted by the Judge who would decide the appeal.  The Veteran responded in December 2015 that he did not want another hearing.

This case was initially before the Board in May 2011, when the claim listed above was remanded for further development.  In a decision dated in November 2012, the Board initially denied the claim of entitlement to service connection for an acquired psychiatric disorder.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In a single-judge decision dated in March 2014, the Veterans Court vacated the Board's November 2012 decision and remanded that issue back to the Board for additional development.

In October 2014, the Board remanded the issue of entitlement to service connection for an acquired psychiatric disorder for additional evidentiary development.  In March 2016, the Board again denied service connection for an acquired psychiatric disorder.  A claim for restoration of a 10 percent rating for the Veteran's service connected right lower extremity radiculopathy was granted at that time.  Additionally, an increased rating of 20 percent for his service-connected right lower extremity radiculopathy was granted.  The Veteran appealed that decision, with respect to his service connection claim for an acquired psychiatric disorder, to the Court.  In a single-judge decision dated in April 2017, the Veterans Court vacated the Board's March 2016 decision and remanded that issue back to the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Pursuant to the April 2017 Memorandum Decision, the Board will remand for further development the Veteran's claim for service connection for an acquired psychiatric disorder, to include PTSD.  In consideration of the April 2017 Court Memorandum Decision and the October 2017 Remand Argument submitted by the Veteran's attorney, an additional examination and medical opinion will be obtained. 

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination to ascertain the nature and likely etiology of the claimed psychiatric disorder. A copy of the claims file and this remand should be provided to the examiner for review. For each psychiatric disorder diagnosed, the examiner must opine as to the following:

Whether it is at least as likely as not (a probability of 50 percent or greater) that the identified acquired psychiatric disorder had its clinical onset during service, to include his experiences in the Republic of Vietnam.

The examiner should consider the Veteran's medically documented psychiatric symptoms as well as his lay statements regarding symptoms both in service and thereafter in rendering this opinion.

A complete rationale must be provided for all opinions rendered.  If the above requested opinion cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

2.  After completing the above actions, and any other indicated development, the Veteran's claim must be re-adjudicated.  If the benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his attorney.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

